Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	The Office acknowledges the receipt of Applicant’s restriction election filed May 4, 2022. Applicant elects Group I. Because no traverse is presented, this election is treated as without traverse. Claims 1-14 are pending. Claims 13-14 are withdrawn as being drawn to a non-elected invention. Claims 1-12 are examined in the instant application.
	The restriction is made FINAL.
Drawings
2. 	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
3. 	The disclosure is objected to because of the following: the Brief Description of the Drawings refers to various colors depicted in the Drawings. However, color drawings have not been submitted or accepted.
Appropriate correction is required.
Claim Objections
4. 	Claims 1-12 are objected to because of the following:
	In claim 1, “an first” should be amended to “a first”.
	In claim 1, all “nucleic acid” recitations should be amended to “nucleic acid sequence”.
	In claim 2, “calli” is the plural of “callus”. Thus, “a plant calli” is grammatically incorrect. Also, a plant callus is made up of multiple plant cells. Thus, “the plant cell is a plant calli” is grammatically incorrect.
	In claim 3, “into” should be inserted after “grows”.
	In claim 4, it is suggested “the plant regenerating seedlings from the plant calli” be amended to “a plant regenerated from the plant cell”, because the product of step (c) is a plant cell and not a plant.
	Dependent claims are included.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
5. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6. 	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is an incomplete method claim because it does not result in “inserting a DNA fragment into a target location in a genome of a plant cell”. It is unclear whether the recited steps alone are sufficient to complete the claimed method as set forth in the preamble. If so, it should be indicated as such at the end of the claim.
	In claim 1, it is unclear what characteristics the “left arm” and “right arm” have. The structures for the “left arm” and “right arm” are not defined. Does Applicant mean “left homology arm” and “right homology arm”?
	In claim 1, it is unclear what the first and second target sequences are targeting. How do the left and right arms structural differ from the first and second target sequences? Is Applicant referring to a first guide RNA target sequence 5’ of the left arm and a second guide RNA target sequence 3’ of the right arm?
	In claim 1, it is unclear how “Cas9p” is defined. “Cas9p” does not appear to be an art-recognized term and Applicant does not disclose a structure for “Cas9p”. How does “Cas9p” differ from Cas9? Paragraph [0082] of the specification refers to a Cas9p module with a Poaceae codon-optimized Cas9-coding sequence driven by the maize UbiI promoter. It is unclear whether Applicant intends for Cas9p to be the same as a Cas9p module, which includes a Poaceae codon-optimized Cas9-coding sequence operably linked to a UbiI promoter. For examination purposes, Cas9p is considered to be the same as Cas9.
	In claim 1, it is unclear how “gRNA-B” is defined. “gRNA-B” does not appear to be an art-recognized term and Applicant does not disclose a structure for “gRNA-B”. How does “gRNA-B” differ from gRNA? Paragraph [0080] of the specification recites “guide RNA B target (Target B)”. It is unclear what Target B is. It is unclear whether Applicant intends for gRNA-B to target the “second target sequence 3’ of the right arm”. For examination purposes, gRNA-B is considered to be the same as gRNA.
	In claim 4, “a targeted location” should be amended to “the targeted location” for proper antecedence, since claim 1 recites “a target location”, unless Applicant intends to encompass a different target location.
	Clarification and/or correction is required.
Claim Rejections - 35 USC § 102
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9. 	Claims 1-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cigan et al.(US 20160208272 (A)). Because Cas9p and gRNA-B are not adequately defined and are unclear as indicated above, the Office interprets Cas9p to be the same as Cas9 and gRNA-B to be the same as gRNA. 
Cigan teaches a method for inserting a DNA fragment into a target location in a genome of a plant cell, said method comprising: (a) providing a composition comprising a first nucleic acid encoding a cassette comprising one or more genes of interest (GOI) flanked by a left homology arm 5’ of the cassette and a right homology arm 3’ of the cassette, and a first guide RNA target sequence 5’ of the left arm and a second guide RNA target sequence 3’ of the right arm, and a second nucleic acid encoding a moCas9 (maize optimized Cas9), gRNA, and a marker; (b) introducing the first nucleic acid and the second nucleic acid into a plant cell, and (c) growing the plant cell on a medium that selects for the PMI marker (Abstract, Fig. 20, [0717], [0045], [0663]). Cigan further teaches plant calli [0447], regenerating a seedling from the plant calli such that the seedling grows into a plant [0682], confirming the insertion of the GOI in the targeted location of the genome of the plant [0663], the GOI is enzyme enolpyruvulshikimate-3-phosphate synthase (EPSPS) in the biosynthetic pathway for producing a compound [0045], the marker can be an antibiotic resistance marker [0370] and the plant cell is rice [0023]. Accordingly, the claim invention is anticipated by Cigan.
10. 	Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao et al. (US 20210230616 (B), filed May 7, 2018). Because Cas9p and gRNA-B are not adequately defined and are unclear as indicated above, the Office interprets Cas9p to be the same as Cas9 and gRNA-B to be the same as gRNA. 
Gao teaches a method for inserting a DNA fragment into a target location in a genome of a plant cell, said method comprising: (a) providing a composition comprising a first nucleic acid encoding a cassette comprising one or more genes of interest (GOI) flanked by a left homology arm 5’ of the cassette and a right homology arm 3’ of the cassette, and a first guide RNA target sequence 5’ of the left arm and a second guide RNA target sequence 3’ of the right arm, and a second nucleic acid encoding a Cas9, gRNA, and a marker; (b) introducing the first nucleic acid and the second nucleic acid into a plant cell, and (c) growing the plant cell on a medium that selects for the marker ([0122], [0206], [0271], [0311]). By way of explanation, paragraph [0206] states that the homology arms are within the repair template (RT). Thus, the teaching that “the gRNA can be covalently linked to a RT” means the gRNA target sequences are outside of the homology arms, i.e., 5’ of the left homology arm and 3’ of the right homology arm. Cao further teaches plant calli [0120], regenerating a seedling from the plant calli such that the seedling grows into a plant [0219], confirming the insertion of the GOI in the targeted location of the genome of the plant (claim 47), the GOI is an enzyme [0126] in the biosynthetic pathway for producing carotenoid [0040], the marker can be an antibiotic resistance marker [0122] and the plant cell is rice (Oryza sativa) [0061]. Accordingly, the claim invention is anticipated by Cao as of the effective filing date of the instant application.
Claim Rejections - 35 USC § 103
11. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12. 	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Cigan et al.(US 20160208272 (A)), as applied to claims 1-7 and 9-12 above, and further in view of Roubos et al. (US 20190185843 (C)).
	The teachings of Cigan have been discussed above. Cigan further teaches using an antibiotic resistance gene (KAN) for selection of transformants expressing the EPSPS template vector [0048].
	Cigan does not teach genes encoding enzymes for producing carotenoid as the genes of interest (GOI).
	Roubos teaches the replacement of genomic DNA using expression cassettes encoding carotenoid biosynthetic enzymes (crtE, crtYB and crt1) as the GOI and using a CRISPR/Cpf1 system with donor DNA sequences that integrate via homologous recombination [0606]. Expression of these enzymes results in yellow, orange or red colored transformants due to carotenoid production, thus allowing for “easy readout of successful expression or expression levels of genes that were modified or introduced” [0607].
	It would have been prima facie at the time of Applicant’s effective filing date to substitute the GOI of Cigan (EPSPS enzyme) with the GOI of Roubos (enzymes for producing carotenoid) in the method for inserting a DNA fragment as taught by Cigan to produce different GOI with a reasonable expectation of success. Both GOI are biosynthetic enzymes for producing a compound. The GOI of Roubos has the additional advantage of producing colored transformants, thus allowing for an “easy readout”, i.e., screening and selection, of successful transformants and thereby negates the need for using Cigan’s antibiotic resistance gene KAN for selection of transformants expressing the GOI. Accordingly, one skilled in the art would have been motivated to practice the claimed invention with a reasonable expectation of success.
Conclusion
13. 	No claim is allowed.  
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUONG T BUI/Primary Examiner, Art Unit 1663